Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 10/17/19.  Claims 2-15 are pending and have been examined.
	Claims 2-15 are rejected.

Drawings
	The drawings filed on 6/10/19 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/4/19, 4/10/20 and 6/16/20 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of USPAT 10317923. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of 
Claims of instant application 
claims of USPAT 10317923
2. A control device configured to be clamped around a power cord of an electrical load, the control device comprising: a sensing circuit configured to sense an electrical current of the electrical load through the power cord, the sensed electrical current indicating a change in state of the electrical load from an on state to an off state; and a communication circuit configured to transmit messages to a load control device, the load control device configured to control an intensity of a lighting load by controlling an amount of power delivered to the lighting load; and a control circuit communicatively coupled to the sensing circuit and the communication circuit, the control circuit configured to: in response to sensing, via the sensing circuit, the change in the state of the electrical load 
3. The control device of claim 2, wherein to adjust the intensity of the lighting load comprises to vary the intensity of the lighting load by increasing and decreasing the intensity of the lighting load.  

4. The control device of claim 3, wherein to vary the intensity of the lighting load comprises to blink the lighting load.

6. The control device of claim 2, further comprising: a programming button communicatively coupled to the control circuit; and wherein the control circuit is further configured to: detect an actuation of the programming button; in response to detecting the actuation of the programming button, associate the 


10. The load control system of claim 1, wherein to blink the lighting load comprises to turn the lighting load on and off.
7. The load control system of claim 2, wherein the sensing circuit is configured to measure a magnitude of the electrical current of the electrical load.
2. The load control system of claim 1, wherein the sensing circuit is configured to measure a magnitude of the electrical current of the electrical load.
8. The load control system of claim 2, wherein the sensing circuit comprises at least one of a current clamp meter or a current transformer configured to sense the electrical current of the electrical load.
3. The load control system of claim 1, wherein the sensing circuit comprises at least one of a current clamp meter and a current transformer that are each configured to sense the electrical current of the electrical load.
9. The load control system of claim 2, wherein the power cord is an AC power cord, further wherein the control device is configured to be clamped around a single 


5. The load control system of claim 1, wherein the remote control device is configured to be clamped around all electrical conductors of the AC power cord of the electrical load, and wherein the sensing circuit is configured to detect a fringing flux.
11. The load control system of claim 2, wherein the load control device comprises one of a dimmer switch, a plug-in load control device, a tabletop load control device, and a controllable light source.
6. The load control system of claim 1, wherein the load control device comprises one of a dimmer switch, a plug-in load control device, a tabletop load control device, and a controllable light source.
12. The load control system of claim 2, wherein the electrical load comprises an appliance.
7. The load control system of claim 1, wherein the electrical load comprises an appliance.
13. The load control system of claim 12, wherein the electrical load comprises a clothes dryer or a washing machine.
8. The load control system of claim 7, wherein the electrical load comprises a clothes dryer or a washing machine.

9. The load control system of claim 1, wherein the electrical load is configured to be powered on a first electrical circuit and the lighting load is configured to be powered on a second electrical circuit that is different from the first electrical circuit.
15. The load control system of claim 2, wherein in response to sensing the change in the state of the electrical load from the on state to the off state, the control circuit is further configured to transmit via the communication circuit a message to a graphical display device, and wherein the message transmitted to the graphical display device causes the graphical display device to display via a graphical display an indication that the electrical load is off.
11. The load control system of claim 1, wherein in response to sensing the change in the state of the electrical load from the on state to the off state, the control circuit is further configured to transmit via the communication circuit a message to a graphical display device, and wherein the message transmitted to the graphical display device causes the graphical display device to display via a graphical display an indication that the electrical load is off.


Claim 1 of US10317923 discloses every limitations of claims 1, 3, 4 and 6 of the instant application. The difference in the claims 1, 3, 4 and 6 of the instant application and the independent claim 1 of US10317923 is that the claims 1, 3, 4, and 6 of the 
For similar reasons, claims 5 and 7-15 of the instant application are patentably indistinct from claims 10, 2-9 and 11, respectively, of US10317923.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 6, 8, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150054341 to Holder et al. (hereinafter “Holder”), in view of US 20090195349 to Frader-Thompson et al. (hereinafter “Frader”).

As per claim 2, Holder substantially discloses a control device configured to be connected to an electrical load (Holder, see Fig. 1 element 12A and its corresponding paragraphs), the control device comprising: a sensing circuit configured to sense a change in state of the electrical load from an on state to an off state (Holder, see abstract for the first device sensing the outlet is turned off by a switch), and a communication circuit configured to transmit messages to a load control device (Holder, see abstract and [0015] for the first device sending signal to second device 12B), the load control device configured to control an intensity of a lighting load by controlling an amount of power delivered to the lighting load (Holder, see abstract and [0014]-[0015] for the load control device 12B configured to control an intensity of a lighting load by controlling an amount of power delivered to the lighting load, it is noted that intensity of the lamp is controlled by switching the lamp on/off), a control circuit communicatively coupled to the sensing circuit and communication circuit (Holder, see Fig. 6A, 6B and their corresponding paragraphs), the control circuit configured to: in response to sensing, via the sensing circuit, the change in the state of the electrical load from the on state to the off state, transmit a message to the load control device via the communication circuit, wherein the transmitted message includes a command to control 
However, Frader in an analogous art discloses a device configured to be clamped around a power cord, the device comprising a sensing circuit configured to sense an electrical current of the electrical load through the power cord (Frader, see [0036]-[0039]), the sensed electrical current indicating a change in state of the electrical load (Frader, see [0036]-[0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frader into the device of Holder. The modification would be obvious because one of the ordinary skill in the art would want to improve energy consumption behaviors (Frader, [0013]).

As per claim 6, the rejection of claim 2 is incorporated, Holder further discloses a programming button communicatively coupled to the control circuit (Holder, see [0017]), 

As per claim 8, the rejection of claim 2 is incorporated, Frader further discloses wherein the sensing circuit comprises at least one of a current clamp meter configured to sense the electrical current of the electrical load (Frader, [0036]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frader into the device of Holder. The modification would be obvious because one of the ordinary skill in the art would want to improve energy consumption behaviors (Frader, [0013]). 

As per claim 11, the rejection of claim 2 is incorporated, Holder further discloses the load control device comprises a plug-in load control device (Holder, see Fig. 1 element 12 and its corresponding paragraphs).

As per claim 12, the rejection of claim 2 is incorporated, Holder further discloses the electrical load comprises an appliance (Holder, see [0014]).

.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Holder, in view of Frader, further in view of the translation of JP2011210516A to Tsuji et al. (hereinafter “Tsuji”).

As per claim 3, the rejection of claim 2 is incorporated, the combination of claim Holder and Frader does not explicitly disclose wherein to adjust the intensity of the lighting load comprises to vary the intensity of the lighting load by increasing and decreasing the intensity of the lighting load. However, Tsuji in an analogous art discloses wherein to adjust the intensity of the lighting load comprises to vary the intensity of the lighting load by increasing and decreasing the intensity of the lighting load (Tsuji, see [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Tsuji into the above combination of Holder and Frader. The modification would be obvious because one of the ordinary skill in the art would want to notify a power failure that has occurred (Tsuji, see [0008]).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Tsuji into the above combination of Holder and Frader. The modification would be obvious because one of the ordinary skill in the art would want to notify a power failure that has occurred (Tsuji, see [0008]).
 
As per claim 5, the rejection of claim 2 is incorporated, the combination of claim Holder and Frader does not explicitly disclose wherein to blink the lighting load comprises to turn the lighting load on and off. However, Tsuji in an analogous art discloses wherein to blink the lighting load comprises to turn the lighting load on and off (Tsuji, see [0059]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Tsuji into the above combination of Holder and Frader. The modification would be obvious because one of the ordinary skill in the art would want to notify a power failure that has occurred (Tsuji, see [0008]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holder, in view of Frader, further in view of US20140180486 to Newman, JR. et al. (hereinafter “Newman”).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frader into the device of Holder. The modification would be obvious because one of the ordinary skill in the art would want to improve energy consumption behaviors (Frader, [0013]).
The combination of Holder and Frader does not explicitly disclose measure a magnitude of the electrical current. However, Newman in an analogous art discloses measure a magnitude of the electrical current (Newman, [0021] and [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Newman into the above combination of Holder and Frader. The modification would be obvious because one of the ordinary skill in the art would want to determine if the load is on or is in a standby mode (Newman, [0021]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holder, in view of Frader, further in view of US 8221154 to Paquette.
As per claim 9, the rejection of claim 2 is incorporated, Frader further discloses the power cord is an AC power cord, the device is configured to be clamped around all electrical conductor of the power cord of the electrical load (Frader, [0073], [0124] and [0150]).

The combination of Holder and Frader does not explicitly disclose clamped around a single electrical conductor of the power cord. However, Paquette in an analogous art discloses clamped around a single electrical conductor of the power cord (Paquette, see Fig. 1, its corresponding paragraphs, and abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Paquette into the above combination of Holder and Frader. The modification would be obvious because one of the ordinary skill in the art would want to provide accurate current reading (Paquette, abstract).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holder, in view of Frader, further in view of US 4378525 to Burdick.
As per claim 10, the rejection of claim 2 is incorporated, Frader further discloses the power cord is an AC power cord, the device is configured to be clamped around all electrical conductor of the power cord of the electrical load (Frader, [0073], [0124] and [0150]).

The combination of Holder and Frader does not explicitly disclose wherein the sensing circuit is configured to detect a fringing flux. However, Burdick in an analogous art discloses wherein the sensing circuit is configured to detect a fringing flux (Burdick, col. 3 lines 29-40).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Burdick into the above combination of Holder and Frader. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for measuring current (Burdick, col. 1 lines 7-9).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holder, in view of Frader, further in view of US 8639391 to Alberth et al. (hereinafter “Alberth”).

As per claim 13, the rejection of claim 12 is incorporated, the combination of Holder and Frader does not explicitly disclose the electrical load comprises a clothes dryer or a washing machine. However, Alberth in an analogous art discloses the electrical load comprises a clothes dryer or a washing machine (Alberth, see col. 7 lines 59-66 and col. 17 lines 46-48).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Holder, in view of Frader, further in view of US 20080027566 to Baek et al. (hereinafter “Baek”).
As per claim 15, the rejection of claim 2 is incorporated, Holder further discloses sensing the change in the state of the electrical load from the on state to the off state (Holder, see abstract, [0005] and [0015]), the electrical load is off (Holder, see abstract, [0005] and [0015]).
Frader further discloses transmit a message to a graphical display device, wherein the message transmitted to the graphical display device causes the graphical display device to display via a graphical display an indication (Frader, Fig. 2 and [0003]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Frader into the device of Holder. The modification would be obvious because one of the ordinary skill in the art would want to improve energy consumption behaviors (Frader, [0013]).
The combination of Holder and Frader does not explicitly disclose in response to sensing the change in the state of the electrical load, the control circuit is further 
However, Baek in an analogous art discloses in response to sensing the change in the state of the electrical load, the control circuit is further configured to transmit via the communication circuit a message to a device, and wherein the message indicates the status of the electrical load (Baek, [0056]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Baek into the above combination of Holder and Frader. The modification would be obvious because one of the ordinary skill in the art would want to efficiently notify the status change (Baek, [0056]).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117